By the Court,
Upon a reconsideration of this case, with the aid of the elaborate arguments of counsel, the majority of the court is 'of opinion that it cannot be distinguished in any essential particular from the recent case of Pitt v. Berkshire Ins. Co. 100 Mass. 500, and that that case must govern this. As it is not likely that another case will arise, presenting such a complicated, and in some respects inconsistent, series of contracts, it would serve no useful purpose to discuss it in detail.

Judgment for the defendant.